Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 15, 2021. 

Amendments
           Applicant's amendments, filed September 3, 2020, is acknowledged. Applicant has cancelled Claims 1-98, and amended Claims 99-117.

Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 108-114, drawn to a method of isolating mesenchymal stromal cell (MSC)-derived extracellular vesicles (EV) having membrane-tethered TGFbeta (MSC-derived, membrane-tethered TGFbeta EV).

Within Group II, Applicant has elected the following species, wherein:
i) the alternative immortalized cell species is a stem cell, as recited in Claim 101; and 
ii) the alternative additional molecule is a small molecule, as recited in Claim 107. 

Claims 99-117 are pending.
	Claims 99-107 and 115-117 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 108-114 are under consideration. 

Priority
This application is a 371 of PCT/US2018/031386 filed on May 7, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/502,974, filed on May 8, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on November 5, 2019 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Objections
1. 	The prior objections to the claims are withdrawn in light of Applicant’s correction of claim number, claim dependency, and typographical errors, which the Examiner finds persuasive. 

2. 	Claim 108 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claim(s) 108-110 and 112 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mokarizadeh et al (Veterinary Res. Forum 3(4): 257-261, 2012; of record), as evidenced by Thery et al (Isolation and Characterization of Exosomes from Cell Culture Supernatants and Biological Fluids, in: Bonifacino JS, Dasso M, Harford JB, et al. Eds. Current Protocols in Cell Biology. Barcelona: John Wiley & Sons 2006; Unit 3.22:1-29). 
With respect to Claim 108, Mokarizadeh et al is considered relevant prior art for having taught a method of isolating mesenchymal stromal cell (MSC)-derived extracellular vesicles (EV) having membrane-tethered TGFbeta (MSC-derived, membrane-tethered TGFbeta EV), the method comprising: 
culturing MSC in cell culture, said MSCs expressing “several stromal cell markers” (pg 259, col. 1, Characterization of MSCs); and 
isolating the MSC-derived, membrane-tethered TGFbeta EV exosomes comprising membrane-tethered (syn. membrane-bound) TGFbeta (e.g. pg 258, col. 1; pg 259, col. 2) from the cell culture (Abstract, “exosomes isolated from supernatant of mesenchymal stem cells culture”).  
With respect to Claim 109, Mokarizadeh et al taught wherein MSC cell or tissue source is bone marrow (pg 258, col. 2, Isolation and proliferation of MSCs).
With respect to Claim 110, Mokarizadeh et al taught wherein the exosomes are isolated from the cell culture per published protocol (Thery et al, 2006, citation 13), wherein Thery et al taught the cells are cultured in culture medium for from about 1 day to about 2 days (pg 3.22.6, step 3).
With respect to Claim 112, Mokarizadeh et al taught wherein the MSC-derived, membrane-tethered TGFbeta EV are isolated by differential ultracentrifugation (pg 258, col. 2, Exosome isolation; pg 259, col. 2, “by differential centrifugation”).

Thus, Mokarizadeh et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

4. 	Claims 108-110 and 112-114 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mokarizadeh et al (Veterinary Res. Forum 3(4): 257-261, 2012; of record) and Thery et al (Isolation and Characterization of Exosomes from Cell Culture Supernatants and Biological Fluids, in: Bonifacino JS, Dasso M, Harford JB, et al. Eds. Current Protocols in Cell Biology. Barcelona: John Wiley & Sons 2006; Unit 3.22:1-29), as applied to Claims 108-110 and 112 above, and in further view of Zarovni et al (Methods 87: 46-58, available online June 2, 2015).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 108, Mokarizadeh et al is considered relevant prior art for having taught a method of isolating mesenchymal stromal cell (MSC)-derived extracellular vesicles (EV) having membrane-tethered TGFbeta (MSC-derived, membrane-tethered TGFbeta EV), the method comprising: 
culturing MSC in cell culture, said MSCs expressing “several stromal cell markers” (pg 259, col. 1, Characterization of MSCs); and 
isolating the MSC-derived, membrane-tethered TGFbeta EV exosomes comprising membrane-tethered (syn. membrane-bound) TGFbeta (e.g. pg 258, col. 1; pg 259, col. 2) from the cell culture (Abstract, “exosomes isolated from supernatant of mesenchymal stem cells culture”).  
While Mokarizadeh et al taught quantifying by flow cytometry the amount of exosome-derived TGFbeta on the surface of lymphocytes whose membranes incorporated the exosomal membranes (Figure 3), Mokarizadeh et al do not teach quantifying (by flow cytometry) the amount of TGFbeta on the surface of the exosomes. 

However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 113, Thery et al taught that it is routine to measure the protein content of the exosome (pg 3.22.20-22), whereby one may analyze the exosomes using flow cytometry (pg 3.22.23). 


Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in cell and molecular biology, and exosome purification methods. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Makarizadeh et al to comprise the step of quantifying the amount of TGFbeta on the exosome with a reasonable expectation of success because Zarovni et al taught that immuno-isolation methods of exosome isolation provide selective enrichment of exosome populations of interest, including protein displayed on the exosome surface, whereby immuno-isolation enables rapid overall quantification and validation of specific exosome associated targets in/on plasma exosomes, with multifold increased yield and enrichment ratio over other technologies (Abstract). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 109, Mokarizadeh et al taught wherein MSC cell or tissue source is bone marrow (pg 258, col. 2, Isolation and proliferation of MSCs).
With respect to Claim 110, Mokarizadeh et al taught wherein the exosomes are isolated from the cell culture per published protocol (Thery et al, 2006, citation 13), wherein Thery et al taught the cells are cultured in culture medium for from about 1 day to about 2 days (pg 3.22.6, step 3).
With respect to Claim 112, Mokarizadeh et al taught wherein the MSC-derived, membrane-tethered TGFbeta EV are isolated by differential ultracentrifugation (pg 258, col. 2, Exosome isolation; pg 259, col. 2, “by differential centrifugation”).
Thery et al taught wherein the exosomes are isolated by differential ultracentrifugation (pg 3.22.2; Basic Protocol 1; Figure 3.22.1).
With respect to Claims 113-114, Mokarizadeh et al taught quantifying by flow cytometry the amount of exosome-derived TGFbeta on the surface of lymphocytes whose membranes incorporated the exosomal membranes (Figure 3). 
Thery et al taught that it is routine to measure the protein content of the exosome (pg 3.22.20-22), whereby one may analyze the exosomes using flow cytometry (pg 3.22.23). 
Zarovni et al taught wherein one may analyze the exosomes using flow cytometry (pg 48, 2.8 FACS for detection of exosome proteins). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

5. 	Claims 110-112 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mokarizadeh et al (Veterinary Res. Forum 3(4): 257-261, 2012; of record) and Thery et al (Isolation and Characterization of Exosomes from Cell Culture Supernatants and Biological Fluids, in: Bonifacino JS, Dasso M, Harford JB, et al. Eds. Current Protocols in Cell Biology. Barcelona: John Wiley & Sons 2006; Unit 3.22:1-29), and Zarovni et al (Methods 87: 46-58, available online June 2, 2015), as applied to Claims 108-110 and 112-114 above, and in further view of Lim et al (U.S. 2015/125950).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Mokarizadeh et al nor Zarovni et al teach wherein the culture or conditioned medium is a serum free chemically defined buffered medium.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 111, Thery et al taught that exosomes are naturally present in the serum generally used for tissue culture, and thus, to avoid contamination by these exosomes, culture medium used to grow cells for conditioned media from which the cell-derived exosomes will be 
Similarly, Lim et al disclose methods of isolating exosomes from MSCs, the method comprising the step of culturing the MSCs in chemically defined, serum-free medium ([0239, 385]; Example 20).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Makarizadeh et al to comprise the step of culturing the MSCs in a serum-free or chemically-defined culture medium from which to isolate the exosomes with a reasonable expectation of success because Lim et al successfully demonstrated the ability to isolate and purify exosomes from MSCs cultured in serum-free, chemically-defined culture medium, the artisan being motivated to do so because Thery et al taught that exosomes are naturally present in the serum generally used for tissue 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 109, Mokarizadeh et al taught wherein MSC cell or tissue source is bone marrow (pg 258, col. 2, Isolation and proliferation of MSCs).
With respect to Claim 110, Mokarizadeh et al taught wherein the exosomes are isolated from the cell culture per published protocol (Thery et al, 2006, citation 13), wherein Thery et al taught the cells are cultured in culture medium for from about 1 day to about 2 days (pg 3.22.6, step 3).
Lim et al disclosed wherein the MSCs may be cultured for about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 days or more [0263]. 
With respect to Claim 112, Mokarizadeh et al taught wherein the MSC-derived, membrane-tethered TGFbeta EV are isolated by differential ultracentrifugation (pg 258, col. 2, Exosome isolation; pg 259, col. 2, “by differential centrifugation”).
Thery et al taught wherein the exosomes are isolated by differential ultracentrifugation (pg 3.22.2; Basic Protocol 1; Figure 3.22.1).
Lim et al disclosed wherein the exosomes are isolated by tangential flow filtration, ultrafiltration, or size exclusion chromatography [0257, 259].  
With respect to Claims 113-114, Mokarizadeh et al taught quantifying by flow cytometry the amount of exosome-derived TGFbeta on the surface of lymphocytes whose membranes incorporated the exosomal membranes (Figure 3). 

Zarovni et al taught wherein one may analyze the exosomes using flow cytometry (pg 48, 2.8 FACS for detection of exosome proteins). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
6. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633